Exhibit 10.1

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of July 24, 2014, is entered into by and among the financial institutions
signatory hereto (each a “Lender” and collectively the “Lenders”), BANK OF
AMERICA, N.A., as Agent for the Lenders (in such capacity, “Agent”) and
CLEARWATER PAPER CORPORATION, a Delaware corporation (“Borrower”).

RECITALS

A. Borrower, Agent and the Lenders have previously entered into that certain
Loan and Security Agreement dated as of November 26, 2008 (as amended,
supplemented, restated and modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrower. Terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement.

B. Borrower has requested that Agent and the Lenders amend the Loan Agreement,
which Agent and the Lenders are willing to do pursuant to the terms and
conditions set forth herein.

C. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of Agent’s or any Lender’s
rights or remedies as set forth in the Loan Agreement is being waived or
modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Loan Agreement.

(a) The following definition is hereby added to Section 1.1 of the Loan
Agreement in its proper alphabetical order:

“Ninth Amendment Effective Date: July 24, 2014.”

(b) The definition of “Fixed Charges” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (other than: (i) repayments of the
Revolver Loans; (ii) repayments of the Potlatch Indebtedness to the extent
permitted under Section 10.2.8(c); and (iii) repayments of Debt permitted under
Section 10.2.1(r) to the extent permitted under Section 10.2.8(g)(ii)), cash
taxes paid, Capital Expenditures (except: (x) Capital Expenditures financed with
Borrowed Money other than Revolver Loans, and (y) Capital Expenditures made
while there are no Revolver Loans outstanding), Distributions made, and all
payments required to be made under the Code or applicable law on account of any
Plan, Pension Plan, Multiemployer Plan or Foreign Plan.”



--------------------------------------------------------------------------------

(c) The definition of “Refinancing Debt” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d), (s) or (t).”

(d) Section 10.2.1(t) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“(t) Borrowed Money, the principal purpose of which is to satisfy and discharge
Clearwater’s Debt which is outstanding as of the Ninth Amendment Effective Date
and permitted under Section 10.2.1(r); provided that: (i) it is in an aggregate
principal amount that does not exceed $375,000,000, (ii) it is unsecured,
(iii) upon giving effect to it, no Default or Event of Default exists, (iv) it
is incurred within sixty (60) days of the Ninth Amendment Effective Date, (v) it
has a final maturity date no sooner than ninety (90) days following the Revolver
Termination Date, (vi) the proceeds are used first, to pay fees and expenses
incurred in connection with such Borrowed Money, and second, to repay, in part,
the outstanding Debt permitted under Section 10.2.1(r), and (vii) if any Debt is
incurred pursuant to this clause (t), then following the incurrence of such
Debt, Debt previously permitted under Section 10.2.1(r) shall no longer be
permitted;”

(e) Section 10.2.8 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“10.2.8. Restrictions on Payment of Certain Debt.

Make any payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to (a) any Subordinated
Debt, except regularly scheduled payments of principal, interest and fees, but
only to the extent permitted under any subordination agreement relating to such
Debt (and a Senior Officer of Borrower Agent shall certify to Agent, not less
than five Business Days prior to the date of payment, that all conditions under
such agreement have been satisfied); (b) any Borrowed Money (other than the
Obligations, the Potlatch Indebtedness, Debt permitted under Section 10.2.1(g),
Debt permitted under Section 10.2.1(s), and Debt permitted under
Section 10.2.1(r)) prior to its due date under the agreements evidencing such
Debt as in effect on the Closing Date (or as amended thereafter with the consent
of Agent) unless (i) permitted under Section 10.2.1(n) or (ii) such repayment is
made with the proceeds of an issuance of Equity Interests by Clearwater not
otherwise prohibited under the terms of this Agreement; (c) the Potlatch
Indebtedness unless such repayment is made with the proceeds of (i) Debt
permitted under Section 10.2.1(g); (ii) an Asset Disposition permitted under
clause (g) of the definition of Permitted Asset Disposition; or (iii) an
issuance of Equity Interests by Clearwater not otherwise prohibited under the
terms of this Agreement; (d) payments (other than those set forth in clause
(a) above) on intercompany loans, except payments by an Obligor to a Borrower;
(e) Debt permitted under Section 10.2.1(g) unless either: (i) such repayment is
made with the proceeds of an issuance of Equity Interests by Clearwater not
otherwise prohibited under the terms of this Agreement, (ii) both before and
after giving effect to any such repayment, (A) no Default or Event of Default
shall have occurred and be continuing, and (B) Availability is greater than an
amount equal to 12.5% of the aggregate Revolver Commitments or (iii) such
repayment is made with the proceeds of Debt permitted under Section 10.2.1(s),
(f)

 

2



--------------------------------------------------------------------------------

Debt permitted under Section 10.2.1(s) (except regularly scheduled payments of
interest) unless (i) permitted under Section 10.2.1(n) or (ii) such repayment is
made with the proceeds of an issuance of Equity Interests by Clearwater not
otherwise prohibited under the terms of this Agreement, or (g) Debt permitted
under Section 10.2.1(r) unless either: (i) such repayment is made with the
proceeds of an issuance of Equity Interests by Clearwater not otherwise
prohibited under the terms of this Agreement, or (ii) (A) both before and after
giving effect to any such repayment, (I) no Default or Event of Default shall
have occurred and be continuing and (II) Availability is greater than or equal
to $25,000,000, and (B) such repayment is made substantially concurrently with
the incurrence of the Debt permitted under Section 10.2.1(t).”

(f) Section 10.2.14 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“10.2.14. Restrictive Agreements.

Become a party to any Restrictive Agreement, except a Restrictive Agreement
(a) in effect on the Closing Date; (b) relating to secured Debt permitted
hereunder, as long as the restrictions apply only to collateral for such Debt;
(c) constituting customary restrictions on assignment in leases and other
contracts; (d) imposing any restrictions on any Property pursuant to an
agreement that has been entered into in connection with a Permitted Disposition
of such Property; (e) under the 11  1⁄2% Senior Notes Indenture; (f) in
connection with the Debt described in Section 10.2.1(g); (g) in connection with
the Debt described in Section 10.2.1(s); (h) in connection with the Debt
described in Section 10.2.1(v); (i) in connection with the Debt described in
Section 10.2.1(r); or (j) in connection with the Debt described in
Section 10.2.1(t).”

2. Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a) Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.

(b) Representations and Warranties. The representations and warranties set forth
herein must be true and correct.

(c) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(d) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

3. Representations and Warranties. Borrower represents and warrants as follows:

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by Borrower of this Amendment have been
duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document to which Borrower is a party (as
amended or modified hereby) is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, and is in
full force and effect.

 

3



--------------------------------------------------------------------------------

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document to which Borrower is a party (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California, without giving effect to any conflict of law
principles (but giving effect to Federal laws relating to national banks). The
consent to forum and arbitration provisions set forth in Section 14.15 of the
Loan Agreement are hereby incorporated in this Amendment by reference.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

6. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of Borrower to Agent and the Lenders.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

 

4



--------------------------------------------------------------------------------

7. Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Loan Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.

8. Estoppel. To induce Lenders to enter into this Amendment and to continue to
make advances to Borrower under the Loan Agreement, Borrower hereby acknowledges
and agrees that, as of the date hereof, there exists no right of offset,
defense, counterclaim or objection in favor of Borrower as against Agent or any
Lender with respect to the Obligations.

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

BORROWER

CLEARWATER PAPER CORPORATION,

a Delaware corporation

 

By:  

 /s/ John Hertz

Name:   John Hertz Title:   Chief Financial Officer

[Signature page to Ninth Amendment to Loan and Security Agreement]

 

S-1



--------------------------------------------------------------------------------

AGENT AND LENDERS

BANK OF AMERICA, N.A.,

as Agent and as a Lender

By:  

 /s/ Matthew R. Van Steenhuyse

Name:

 

Matthew R. Van Steenhuyse

Title:

  Senior Vice President

[Signature page to Ninth Amendment to Loan and Security Agreement]

 

S-2



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender

 

By:  

 /s/ Sylvia S. Tran

Name:   Sylvia S. Tran Title:   Vice President

[Signature page to Ninth Amendment to Loan and Security Agreement]

 

S-3



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT BY GUARANTORS

Dated as of July 24, 2014

Each of the undersigned, being a Guarantor (each a “Guarantor” and,
collectively, the “Guarantors”) under that certain Guaranty and Security
Agreement dated as of December 27, 2010 made in favor of Agent (as amended,
supplemented or otherwise modified from time to time, the “Guaranty”), hereby
acknowledges and agrees to the foregoing Ninth Amendment to Loan and Security
Agreement (the “Amendment”) and confirms and agrees that the Guaranty is and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that, upon the effectiveness of, and on and
after the date of the Amendment, each reference in such Guaranty to the Loan
Agreement (as defined in the Amendment), “thereunder”, “thereof” or words of
like import referring to the “Loan Agreement”, shall mean and be a reference to
the Loan Agreement as amended or modified by the Amendment. Although Agent has
informed Guarantors of the matters set forth above, and each Guarantor has
acknowledged the same, each Guarantor understands and agrees that Agent has no
duty under the Loan Agreement, the Guaranty or any other agreement with any
Guarantor to so notify any Guarantor or to seek such an acknowledgement, and
nothing contained herein is intended to or shall create such a duty as to any
advances or transaction hereafter.

 

CELLU TISSUE HOLDINGS, INC.,

a Delaware corporation

CELLU TISSUE CORPORATION – NATURAL DAM,

a Delaware corporation

CELLU TISSUE CORPORATION – NEENAH,

a Delaware corporation

CELLU TISSUE LLC,

a Delaware limited liability company

MENOMINEE ACQUISITION CORPORATION,

a Delaware corporation

CELLU TISSUE – THOMASTON, LLC,

a Delaware limited liability company

CELLU TISSUE – LONG ISLAND, LLC,

a Delaware limited liability company

CELLU TISSUE CORPORATION – OKLAHOMA

CITY,

a Delaware corporation

CELLU TISSUE – CITYFOREST LLC

a Minnesota limited liability company

CLEARWATER PAPER – WIGGINS, LLC,

a Delaware limited liability company

CLEARWATER FIBER, LLC,

a Delaware limited liability company

 

By:

 

 /s/ John Hertz

Name:

 

John Hertz

Title:

 

Chief Financial Officer

[Signature page to Ninth Amendment to Loan and Security Agreement]

 

S-4